Citation Nr: 1144485	
Decision Date: 12/06/11    Archive Date: 12/14/11

DOCKET NO.  09-34 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to nonservice-connected death pension benefits.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1950 to September 1952.  He died in November 2007.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 Corpus of Estate determination that concluded that the appellant's net worth was a bar to receipt of pension benefits and a January 2009 rating decision in which the RO denied service connection for the cause of the Veteran's death.  


FINDINGS OF FACT

1.  The Veteran died in November 2007 as the result of cardiorespiratory arrest (immediate cause) and severe hypotension secondary to acute gastrointestinal bleed and acute abdomen (contributing cause).  

2.  At the time of the Veteran's death, service connection was in effect for varicose veins of the left lower extremity (40 percent) and varicose veins of the right lower extremity (40 percent).  A total disability rating based on individual unemployability (TDIU) was also in effect since October 2002.  

3.  The cardiorespiratory arrest and severe hypotension secondary to acute gastrointestinal bleed and acute abdomen are not shown to be causally related to the Veteran's period of service.  

4.  The preponderance of the competent medical evidence is against a finding that the cause of the Veteran's death was related to his active military service or was related to disease or injury demonstrated in service.

5.  The appellant's income exceeds the maximum countable income for death pension.


CONCLUSIONS OF LAW

1.  A disability of service origin did not cause or contribute substantially or materially to the Veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1310, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.312 (2011).

2.  The criteria for entitlement to nonservice-connected death pension benefits are not met.  38 U.S.C.A. §§ 1541, 1543 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.23, 3.271, 3.272 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled by information provided to the appellant in correspondence from the RO dated in July 2008 and April 2009.  These letters notified the appellant of VA's responsibilities in obtaining information to assist the appellant in completing her claims and identified the appellant's duties in obtaining information and evidence to substantiate her claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

The appellant has been made aware of the information and evidence necessary to substantiate her claims and has been provided opportunities to submit such evidence.  The RO has properly processed the appeal following the issuance of the required notice.  Moreover, all pertinent development has been undertaken, medical opinions were issued, and all available evidence has been obtained in this case.  Thus, the content of the notice letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No further action is necessary for compliance with the VCAA.  

Further attempts to obtain additional evidence would be futile.  The Board finds the available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claims would not cause any prejudice to the appellant.

I.  Cause of Death

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may also be granted for the cause of the Veteran's death if a disorder incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  For a service-connected disability to be the cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause it is not sufficient to show that it casually shared in producing death; rather, it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The Veteran died in November 2007 at the age of 79.  The death certificate listed his immediate cause of death as cardiorespiratory arrest and the underlying cause of death as severe hypotension secondary to acute gastrointestinal bleed and acute abdomen. 

At the time of the Veteran's death, service connection was in effect for varicose veins of the bilateral lower extremities, each rated as 40 percent disabling, effective October 21, 2002.  The Veteran had also been granted a TDIU rating, effective October 21, 2002.  
      
Service treatment records show that on separation from service in September 1952, the Veteran was diagnosed with mild varicose veins of the bilateral lower extremities.  

Private treatment records dated from October 1999 to May 2000 documented intermittent ulceration of the lower extremities, with evidence of clotting in both legs, along with deep vein thrombosis in the right lower extremity.  The Veteran was clinically assessed with atrial fibrillation, congestive heart failure, hypertension, and peripheral vascular disease.  In November 2007, the Veteran was hospitalized for severe abdominal pain, vomiting, and low blood pressure.  He was found to have necrotic bowel that was inoperable.  The Veteran died, and the medical reports reflect a death diagnosis of cardiorespiratory arrest secondary to multisystem organ failure, secondary to necrotic bowel and acute abdomen.  

In a December 2007 medical statement, the Veteran's private treating physician, Dr. E.P., opined that the Veteran's death was hastened by long-standing vascular damage to the Veteran's legs.  Dr. E.P. reported that the Veteran had suffered severe peripheral vascular problems since service, and chronic ulcerations of the legs, which were complicated by other medical diagnoses, to include COPD, hypertension, and atrial fibrillation with congestive heart failure.  In a subsequent statement in January 2009, Dr. E.P. opined that the Veteran's in-service injuries and illnesses caused a direct acceleration of the Veteran's demise.  He also added that the Veteran's service-connected circulatory damage of the lower extremities, possibly the worst of the Veteran's acquired military problems, caused him pain, discomfort, and a diminished quality of life.  Dr. E.P. further noted that the Veteran had been plagued by multiple problems throughout his lifetime as a result of the complications caused by the lower extremity problems.  

In January 2009, a VA physician reviewed the Veteran's claims file and opined that the Veteran's service-connected bilateral lower extremity varicose veins did not contribute to his cause of death.  The physician noted that the Veteran's varicose veins were not listed as the main or contributory cause of death on the Veteran's death certificate.  The physician indicated that while the service-connected varicose veins caused local pathology on the legs, they were not systemic in nature.  The physician concluded that the Veteran's varicose veins did not cause any significant complication that contributed to his cause of death.  

Given these conflicting opinions, the Board requested that a VA medical expert review the claims file to determine (1) if it was at least as likely as not that the Veteran's service-connected varicose veins of the bilateral lower extremities caused or contributed to cause or hasten his death; (2) if not, was it is at least as likely as not that the Veteran's service-connected varicose veins of the bilateral lower extremities contributed substantially or materially to cause the Veteran's death; (3) if not, was any cause of the Veteran's death (primary, underlying, or contributory), in any way, etiologically related to service or the service-connected varicose veins of the bilateral lower extremities.

A response was received.  It was forwarded to the appellant and her representative, and the representative issued a written presentation on the appellant's behalf.

In August 2011, the VA medical expert (a vascular surgeon) responded that the Veteran's varicose veins did not cause or contribute to the cause or hasten the Veteran's death.  The medical expert explained that the Veteran's death was due to his multiple medical problems, including hypertension, hyperlipidemia, congestive heart failure, atrial fibrillation, and gastrointestinal bleed.  The medical expert noted that the sequence of events leading to the Veteran's death was likely a gastrointestinal bleed, leading to hypotension and shock, which led to an acute myocardial infarction and multiple organ ischemia.  Global hypoperfusion to all organs resulted in a metabolic acidosis.  Ischemia to the gastrointestinal tract resulted in bowel infarction, and ischemia to the kidneys resulted in renal failure further contributing to the Veteran's acidosis.  The Veteran's multisystem organ failure resulted in cardiac arrest and death.

The medical expert determined that contrary to the statements made by Dr. E.P., the Veteran's varicose veins, venous insufficiency, and venous ulcers did not contribute to his death.  Further, the Veteran's varicose veins, venous insufficiency, and venous ulcers did not hasten his death or cause a direct acceleration of the Veteran's demise.

The medical expert concluded that in patients with lower extremity varicose veins, venous insufficiency, and venous ulcers, the disease process was confined to the lower extremities and did not produce deleterious, systemic, whole body effects.  Varicose veins and venous insufficiency can result in recurrent venous leg ulcers which are associated with pain, swelling, and discomfort.  However, the ulcers do not result in leg amputation or death in the vast majority of patients.

By contrast, the medical expert noted that hypertension, hyperlipidemia, congestive heart failure, renal insufficiency, and cardiac arrhythmias all have deleterious, systemic effects on the body.  The natural history of a combination of these serious medical problems was usually myocardial infarction, resulting in cardiac arrest and death.  The medical expert found that it was those longstanding medical conditions that contributed to the eventual demise of the Veteran.  The medical expert summarized that there was no direct relationship, in any way, between the Veteran's lower extremity venous problems and his death.

Given this review of the record, the Board finds that service connection for cause of the Veteran's death is simply not warranted.  The Board is aware that December 2007 and January 2009 opinions from Dr. E.P. indicate that the Veteran's death was hastened by longstanding vascular damage to his legs (the Veteran's in-service injuries and illnesses caused a direct acceleration of the Veteran's demise).  However, the probative value of these records is limited because they give no indication that they were based on a review of the claims file or other appropriate medical records.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (bare conclusions without a factual predicate in the record are not considered probative); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The basis for the medical statement in this regard is not adequately explained.  

By contrast, the August 2011 response from the medical expert was based on a thorough review of the records, both service records and post-service records (including the December 2007 and January 2009 statements from Dr. E.P.).  The medical expert (a vascular surgeon) explained that in patients with lower extremity varicose veins, venous insufficiency, and venous ulcers, the disease process was confined to the lower extremities and did not produce deleterious, systemic, whole body effects.  Varicose veins and venous insufficiency could result in recurrent venous leg ulcers which are associated with pain, swelling, and discomfort, but the ulcers do not result in leg amputation or death in the vast majority of patients.  However, the medical expert noted that hypertension, hyperlipidemia, congestive heart failure, renal insufficiency, and cardiac arrhythmias all have deleterious, systemic effects on the body.  The natural history of a combination of these serious medical problems was usually myocardial infarction, resulting in cardiac arrest and death, and it was those longstanding medical conditions that contributed to the eventual demise of the Veteran.  Contrary to the statements made by Dr. E.P., the medical expert concluded that the Veteran's varicose veins, venous insufficiency, and venous ulcers did not contribute to, hasten, or cause a direct acceleration of the Veteran's death.  In sum, the medical expert found that there was no direct relationship, in any way, between the Veteran's lower extremity venous problems and his death.

For these reasons, the Board finds the August 2011 response from the medical expert to be of greater probative value.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The Board emphasizes at this point that this decision does not imply that the appellant is not sincere.  Although the appellant may sincerely believe that the cause of the Veteran's death was connected to his service-connected varicose veins of the right and left lower extremity, respectively, as a lay person, she is not competent to render a medical diagnosis or an opinion concerning medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The law is clear that the record must show that a disorder or disease incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  In the absence of such evidence, service connection for the cause of the Veteran's death is not warranted.

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the appellant when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the appellant's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the appeal in this regard is denied.





II.  Death Pension

The appellant is the surviving spouse of a Veteran who had qualifying wartime service; as such, she may be entitled to a rate of pension set by law, reduced by the amount of her countable income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.

The appellant contends that she is entitled to VA death pension benefits based on the Veteran's service.  She feels that as his surviving spouse, she is entitled to death pension.

VA death pension, however, is an income-based benefit, for low income qualifying survivors of deceased Veterans.  Specifically, the maximum rate of death pension benefits that may be paid is set by law.  An otherwise qualifying claimant will be paid up to the maximum rate, reduced by the amount of her countable income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  In other words, any countable income of the appellant will reduce the pension benefits, dollar for dollar, by the amount of the income.  Thus, if the appellant's annual income exceeds the maximum payable rate, the entire amount is offset, and the appellant is not entitled to any death pension benefits.  The maximum amount for 2008 was $7,498 per year, or about $625 per month.  If her income from other sources exceeds that amount, she is not entitled to death pension.  

In determining income for purposes of entitlement to death pension, payments of any kind from any source are counted as income during the 12-month period in which they are received unless specifically excluded under 38 C.F.R. § 3.272; 38 U.S.C.A. § 1503; 38 C.F.R. § 3.271.  The appellant's Social Security Administration income in 2008 was $1,126.40 per month.  In addition, she states that she receives approximately $1,536.58 per month as pension (retirement) income from her former employer (school system).  This totals $2,662.98 per month ($31,955.76 per year), which is substantially in excess of the maximum rate. 

Based on the evidence of record, the appellant's income is above the maximum allowable for death pension purposes.  Under these circumstances, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for the cause of the Veteran's death is denied.

Entitlement to nonservice-connected death pension benefits is denied.



____________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


